     Case 2:19-cv-01011-WBS-DMC Document 21 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JEROME ISREAL,                             No. 2:19-CV-1011-WBS-DMC-P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    THOMAS A. FERRARA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On September 11, 2020, the Court directed Plaintiff to file a first amended

19   complaint within 30 days. Plaintiff was warned that failure to file an amended complaint may

20   result in dismissal of this action for lack of prosecution and failure to comply with court rules and

21   orders. See Local Rule 110. To date, plaintiff has not complied.

22                  In light of Plaintiff’s failure to file an amended complaint as directed, the Court

23   finds that dismissal of this action is appropriate. See id.

24                  Based on the foregoing, the undersigned recommends that this action be dismissed,

25   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

26                  These findings and recommendations are submitted to the United States District

27   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

28   after being served with these findings and recommendations, any party may file written
                                                         1
     Case 2:19-cv-01011-WBS-DMC Document 21 Filed 10/30/20 Page 2 of 2


 1   objections with the court. Responses to objections shall be filed within 14 days after service of

 2   objections. Failure to file objections within the specified time may waive the right to appeal. See

 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4

 5   Dated: October 30, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
